Case: 2:19-cv-05653-SDM-CMV Doc #: 9-1 Filed: 04/27/20 Page: 1 of 7 PAGEID #: 69




                SETTLEMENT AGREEMENT AND GENERAL RELEASE

       Richard Norris (“Norris” or “Plaintiff”) and Defendants, Daniel Dillon, Nightingale
Ventures, Ltd., and Swan Lake Event Center, LLC (collectively “Defendants”) (Plaintiff and
Defendants collectively referred to as the “Parties”) enter into this Settlement Agreement and
Release (the “Agreement”). In consideration of the mutual promises set forth below, Plaintiff
and Defendants agree as follows:

        1.      Plaintiff’s Right to Review this Agreement and Consult a Lawyer. Plaintiff has
the right to review this Agreement and to consult a lawyer of his own choice before signing it. If
Plaintiff has signed this Agreement, it is only because he has read and understood all of it, and
because he has already consulted a lawyer if he wanted to. Plaintiff agrees that he is entering
into this Agreement voluntarily and without any coercion from anyone.

         2.     Judicial Approval. The Parties are entering into this Agreement on condition that
it is approved in its entirety by the United States District Court for the Southern District of Ohio
(“Court”). The Parties agree that they will cooperate and take all steps necessary and appropriate
to obtain approval of the settlement, to effectuate its terms, and to dismiss the action with
prejudice. The Parties will jointly file a written request with the Court for approval of the
settlement set forth in this Agreement. The Parties shall work together to obtain the Court’s
approval of this settlement. The Parties understand that the approval process may require them
to furnish and sign additional documents, travel to Columbus, Ohio for court appearances, give
written and/or oral testimony to the Court, and engage in other similar activities. The Parties
shall neither request nor receive any additional consideration for engaging in such activities
beyond that which is already stated in this Agreement. If for any reason the Court declines or
otherwise fails to approve this Agreement as written, then this Agreement shall be null and void
and of no legal effect and the Parties shall not attempt to introduce it into evidence in any legal
proceeding for any purpose.

      3.     Plaintiff’s Rights Under the Older Workers Benefit Protection Act. Plaintiff
acknowledges and agrees that:

               a.      He knows that he is specifically waiving rights and claims under the Age
                       Discrimination in Employment Act, as amended, as well as under other
                       laws and statutes.

               b.      This Agreement has been written in understandable English.

               c.      This release does not include claims that arise after Plaintiff signs this
                       Agreement.

               d.      Plaintiff is represented by legal counsel and has consulted with a lawyer of
                       his choice before making a decision to sign this Agreement.

               e.      Defendants gave Plaintiff twenty-one (21) calendar days to think about
                       this Agreement before signing. If Plaintiff signed sooner, it is because he
                       chose voluntarily to give up his right to think about this Agreement for the
                       full twenty-one (21) days.
Case: 2:19-cv-05653-SDM-CMV Doc #: 9-1 Filed: 04/27/20 Page: 2 of 7 PAGEID #: 70

Settlement Agreement and General Release
Richard Norris and Daniel Dillon/Nightingale Ventures, Ltd./Swan Lake Event Center,
LLC
Page 2 of 7

               f.     During the first seven (7) calendar days after Plaintiff signs this
                      Agreement, he has the right to revoke it. To revoke, Plaintiff must deliver
                      separately a document to Drew C. Piersall, Counsel for Defendants (by
                      email, in person, or by certified, registered, or overnight mail) that says, in
                      effect, “I revoke my Agreement with Defendants.” Mr. Piersall’s address
                      is: Zashin & Rich, 17 South High Street, Suite 900, Columbus, Ohio
                      43215, and his email address is dcp@zrlaw.com. If Plaintiff does not
                      revoke this Agreement during the seven-day revocation period, then this
                      Agreement will take effect on the eighth calendar day after Plaintiff signs
                      this Agreement.

        4.    Defendants’ Payment to Plaintiff. In consideration of the terms and conditions
of this Agreement, Defendants agree to pay Plaintiff the total sum of Thirty-Two Thousand Five-
Hundred Dollars ($32,500.00), payable as follows:

               o A check for Nine-Thousand Five Hundred Forty-Four Dollars and Zero Cents
                 ($9,544.00), minus all applicable withholdings, made payable to “Richard
                 Norris.” This sum shall be allocated to settle allegations of lost wages under
                 the federal Fair Labor Standards Act (29 U.S.C. § 201 et seq.) and any
                 comparable Ohio wage and hour statutes. Plaintiff will be issued a Form W-2
                 for this payment.

               o A check for Nine-Thousand Five Hundred Forty-Four Dollars and Zero Cents
                 ($9,544.00) made payable to “Richard Norris.” This sum shall be allocated to
                 settle allegations of non-economic damages, including alleged emotional
                 distress, related to Plaintiff’s retaliation claim brought under the federal Fair
                 Labor Standards Act (29 U.S.C. § 201 et seq.). Plaintiff will be issued a Form
                 W-2 for this payment. Plaintiff will be issued a Form 1099 for this payment.

               o A check for Thirteen-Thousand Four Hundred Twelve Dollars and Zero Cents
                 ($13,412.00) made payable to “Mansell Law, LLC” for allegations of
                 attorneys’ fees and costs. Mansell Law, LLC will be issued a Form 1099 for
                 this payment.

       These payments shall be sent to Mansell Law, LLC, 1457 South High Street, Columbus,
Ohio 43207, within twenty (20) calendar days after Defendants’ counsel receives the Agreement
executed by Plaintiff or within twenty (20) calendar days after the Court enters an Order granting
approval of this settlement and Agreement or within twenty (20) calendar days after the
Defendants’ attorney receives W-9 Forms for Plaintiff and Mansell Law, LLC, whichever is
later. Plaintiff understands that the Defendants are offering to pay him this money only in
exchange for the promises he makes in this Agreement.

       Other than the employer required portion of W-2 taxes or other taxes the Defendants may
owe on the money described above, Plaintiff is solely responsible for the payment of any taxes
he owes associated with the money described above, and hereby agrees to indemnify and hold
harmless the Defendants for any and all claims, demands, deficiencies, fines, penalties, levies,


                                                2
Case: 2:19-cv-05653-SDM-CMV Doc #: 9-1 Filed: 04/27/20 Page: 3 of 7 PAGEID #: 71

Settlement Agreement and General Release
Richard Norris and Daniel Dillon/Nightingale Ventures, Ltd./Swan Lake Event Center,
LLC
Page 3 of 7

assessments, executions, garnishments, judgments, losses, costs or recoveries, including, but not
limited to, attorneys’ fees and litigation expenses, incurred by the Defendants relating in any way
to taxes owed by Plaintiff on the money described above. Plaintiff waives the right to claim
post-settlement interest.

        5.      Mutual Release of Claims. Plaintiff releases the Defendants and all of their past,
present, and future owners, parent entities, divisions, affiliates, related entities, properties,
subsidiaries, predecessor entities, investors, insurers, employees, respective officers, directors,
board members, managers, attorneys, agents, representatives, predecessors, successors, assigns,
and employee benefit plans and programs and their administrators and fiduciaries (collectively
the “Releasees”) from all known or unknown claims, causes of action, and liabilities, regardless
of their kind, arising at any time prior to the moment Plaintiff signs this Agreement.

        Plaintiff understands that this release includes, but is not limited to, the following subject
matters: any claimed liability for wages, commissions, bonuses, employment benefits, attorneys’
fees, or damages of any kind whatsoever; any claim arising out of any contract, express or
implied; any claim arising from an alleged breach of the covenant of good faith and fair dealing,
express or implied; any tort claim; any claim of wrongful or constructive discharge or violation
of public policy; and any claim arising under any federal, state, or local statute or ordinance,
including but not limited to: the Fair Labor Standards Act (29 U.S.C. § 201 et seq.); the National
Labor Relations Act, as amended (29 U.S.C. § 141 et seq. and 29 U.S.C. §151 et seq.); Title VII
of the Civil Rights Act of 1964, and the Civil Rights Act of 1991 (42 U.S.C. § 2000e et seq.);
Sections 1981 through 1988 of Title 42 of the United States Code; the Employee Retirement
Income Security Act of 1974, as amended (29 U.S.C. § 1001 et seq.); the Immigration Reform
and Control Act of 1986 (8 U.S.C. § 1101 et seq.); the Americans with Disabilities Act of 1990
(42 U.S.C. § 12101 et seq.), as amended (42 U.S.C. § 12101 et seq.); the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act (29 U.S.C. §
621 et seq.); the Family and Medical Leave Act, as amended (29 U.S.C. § 2601 et seq.); the
Worker Adjustment and Retraining Notification Act of 1988 (29 U.S.C. § 2101 et seq.); the
Sarbanes-Oxley Act (18 U.S.C. § 1514A et seq.); and any other statutory claim for
discrimination, workplace harassment, or retaliation. This release does not include any claim,
cause of action, or liability arising out of acts or occurrences that take place after Plaintiff signs
this Agreement.

        Plaintiff understands that the release he is giving includes claims that he does not have
knowledge of at this time. Plaintiff also understands that by signing this Agreement, he gives up
his right to sue or pursue any claim or lawsuit against the Defendants or any of the other
Releasees for anything that occurred prior to the date he signs this Agreement. Nothing in this
Agreement shall be construed to impair Plaintiff’s ability to bring a lawsuit to enforce this
Agreement.

       Likewise, the Defendants release the Plaintiff from all known or unknown claims, causes
of action, and liabilities, regardless of their kind, arising at any time prior to the moment
Defendants sign this Agreement.




                                                  3
Case: 2:19-cv-05653-SDM-CMV Doc #: 9-1 Filed: 04/27/20 Page: 4 of 7 PAGEID #: 72

Settlement Agreement and General Release
Richard Norris and Daniel Dillon/Nightingale Ventures, Ltd./Swan Lake Event Center,
LLC
Page 4 of 7

       6.      Plaintiff Will Not Seek Employment with the Defendants. Plaintiff agrees not to
seek employment with the Defendants, or with any entity owned or operated by Daniel Dillon at
the time this Agreement is executed without a waiver. If Plaintiff breaks this promise, then the
Defendants may deny Plaintiff employment based on this Agreement. However, should the
Defendants acquire or become affiliated with any entity or facility that employs either Plaintiff at
the time of the acquisition or affiliation, then Plaintiff will have the same rights as any other
employee.

        7.      Receipt of Employment Benefits. Upon receipt of the payment in Paragraph 4,
Plaintiff will have been paid in full for all hours that he alleges that he worked for the Defendants
including all overtime, and will have received all of the wages, payments, vacation, wage
statements, leaves of absence, meal and rest breaks, and other rights and benefits to which he
was entitled under federal, state, and local law, including the Fair Labor Standards Act, as
amended (29 U.S.C. § 201 et seq.); the Uniformed Services Employment and Reemployment
Act, as amended (38 U.S.C. § 4301 et seq.); and all state and local laws of similar effect. Upon
receipt of the payment in Paragraph 4, neither the Defendants nor any other Releasee will owe
Plaintiff anything for any unpaid wages, overtime, or accrued and unused vacation time.
Plaintiff has received reimbursement for all expenses that he incurred as part of the activities he
performed with the Defendants.

        8.      Dismissal of Action with Prejudice. Plaintiff filed a Complaint in the United
States District Court, Southern District of Ohio, Eastern Division, Case No. 2:19-CV-5653 (the
“Complaint”), which Plaintiff releases as part of this Agreement. Not including the Complaint,
Plaintiff represents and warrants that he has not filed any other complaints, charges, or lawsuits
against the Defendants or any of the other Releasees.

        9.      No New Legal Proceedings. Plaintiff and the Defendants agree not to file any
new lawsuits or claims against each other or any of the other Releasees based on any claim they
are releasing in this Agreement.

        10.    Administrative Proceedings. Notwithstanding any other provision of this
Agreement, Plaintiff remains free to file administrative charges or complaints with government
agencies, such as the Equal Employment Opportunity Commission and the National Labor
Relations Board, and remains free to participate in investigations and proceedings being
conducted by those agencies. However, except where prohibited by law, Plaintiff gives up his
right to recover damages or any other type of relief that such an agency might obtain on his
behalf.

       11.     Medicare and the MMSEA.

       (a).    Definitions.

       (i).     “Conditional Payments” shall have the meaning ascribed to it under the MSP
       Statute and implementing regulations.




                                                 4
Case: 2:19-cv-05653-SDM-CMV Doc #: 9-1 Filed: 04/27/20 Page: 5 of 7 PAGEID #: 73

Settlement Agreement and General Release
Richard Norris and Daniel Dillon/Nightingale Ventures, Ltd./Swan Lake Event Center,
LLC
Page 5 of 7

       (ii).   “MMSEA” means the Medicare, Medicaid, and SCHIP Extension Act of 2007
       (P.L. 110-173), which, in part, amended the Medicare Secondary Payer statute at 42
       U.S.C. § 1395y(b)(7) and (8). This portion of MMSEA is referred to herein as “Section
       111 of MMSEA”.

       (iii). “MSP Statute” means the Medicare Secondary Payer (“MSP”) statute. 42 U.S.C.
       § 1395y(b).

       (iv).    “Released Matter” means any released accident, occurrence, injury, illness,
       disease, loss, claim, demand, or damages that are subject to the Agreement and releases
       provided herein.

        (b). Medicare Status and Satisfaction of any Medicare Reimbursement
Obligations. Norris represents and warrants that he is a Medicaid beneficiary. Norris further
represents and warrants that he has not received Medicaid benefits for medical services or items
related to, arising from, or in connection with the Released Matters and that no other liens,
claims, demands, subrogated interests, or causes of action of any nature or character exist or have
been asserted arising from Norris or related to any Released Matters. Norris agrees to release as
part of this Agreement any right to bring any possible future action under the MSP Statute
against Defendants. Norris further agrees that he, and not Defendants, shall be responsible for
satisfying all such Medicare-related liens, claims, demands, subrogated interests, or causes of
action that may exist or have been asserted or that may in the future exist or be asserted.

       (c). Future Medical Expenses. In the event that any expenses arising from or related to
any Released Matters subject to this Settlement Agreement (including but not limited to any
expenses for medical services or items) are paid by Medicaid after the date of this Settlement
Agreement (“future medical expenses”), Norris acknowledges and agrees that it is Norris’s
responsibility, and not the responsibility of Defendants, to reimburse Medicare or Medicaid for
such payments, if applicable. The release given by Norris under this Agreement therefore
extends to any and all future medical expenses of Norris.

        (d). Indemnification. To the extent that Norris’s representations and warranties related
to his Medicare and/or Medicaid status and receipt of medical services and items related to the
Released Matters are inaccurate, not current, or misleading, Norris agrees to indemnify and hold
harmless Defendants from any and all claims, demands, liens, subrogated interests, and causes of
action of any nature or character related to Norris’s Medicare or Medicaid status and receipt of
medical services that have been or may in the future be asserted by Medicare or Medicaid and/or
persons or entities acting on behalf of either program, or any other person or entity, arising from
or related to Norris’s Medicare or Medicaid status and receipt of medical services, including but
not limited to: (i) all claims and demands for reimbursement of Conditional Payments or for
damages or double damages based upon any failure to reimburse Medicaid or Medicare for
Conditional Payments; (ii) all claims and demands for penalties based upon any failure to report,
late reporting, or other noncompliance with or violation of Section 111 of MMSEA that is based
in whole or in part upon late, inaccurate, or inadequate information provided to Defendants by
Norris or upon any failure of Norris to provide information; and (iii) all Medicaid or Medicare
liens. This indemnification obligation includes all damages, double damages, fines, penalties,


                                                5
Case: 2:19-cv-05653-SDM-CMV Doc #: 9-1 Filed: 04/27/20 Page: 6 of 7 PAGEID #: 74

Settlement Agreement and General Release
Richard Norris and Daniel Dillon/Nightingale Ventures, Ltd./Swan Lake Event Center,
LLC
Page 6 of 7

attorneys’ fees, costs, interest, expenses, and judgments incurred by or on behalf of Defendants
in connection with such claims, demands, subrogated interests, or causes of action related to
Norris’s Medicare and/or Medicaid status and receipt of medical services. Regardless of the
accuracy of the representations and warranties made above, Norris agrees to indemnify and hold
Defendants harmless for taxes on payments made and any tax consequences related to Norris’s
Medicare or Medicaid status and receipt of medical services, except those prohibited by law.

        12.     Plaintiff Has Not Sold or Assigned Any Claims. Plaintiff is the sole legal and
equitable owner of all of the rights, claims, and causes of action that he releases in this
Agreement. Plaintiff has not assigned, sold, transferred, or encumbered any of these rights,
claims, and causes of action to anyone else. Plaintiff understands that the Defendants are relying
on Plaintiff’s representations in making their own decisions to enter into this Agreement.

       13.    No Admission of Wrongdoing. Plaintiff understands that the Defendants are not
admitting any wrongdoing by signing this Agreement and that nobody should interpret this
Agreement as an admission by the Defendants that they did anything wrong or illegal.

       14.     Plaintiff Agrees to Cooperate. If a federal, state, or local administrative agency is
required to approve this Agreement before it can be effective, Plaintiff agrees to cooperate and
perform any act necessary or requested to bring about that approval.

       15.    Mutual Non-Disparagement. The Parties also agrees that they will not engage in
any conduct or communication, including but not limited to any social media communications
which defames the reputation, character or integrity of the other Party and the Releasees.

        16.    Waiver. The failure of any Party to require performance by any other Party of
any provision of this Agreement shall in no way affect the right to require performance at any
time thereafter, nor shall the waiver of a breach of any provision of this Agreement operate as a
waiver of any succeeding breach of such provision or as a waiver of the provision itself. Further,
the Parties agree that the delay by any Party in exercising their rights under this Agreement will
not operate as a waiver of such rights.

        17.    Governing Law and Forum Selection. The provisions of this Agreement shall be
governed by, and construed in accordance with, the laws of the State of Ohio. The Defendants
and Plaintiff agree that the proper place to determine rights under this Agreement is before any
federal or Ohio court of competent jurisdiction. The parties agree that the United States District
Court for the Southern District of Ohio shall retain jurisdiction to enforce the terms of the
settlement agreement.

        18.     Jointly Drafted. The Parties and their respective lawyers each participated in the
drafting of this Agreement.

       19.     Severability and Reformation. The Defendants and Plaintiff intend for all of the
provisions of this Agreement to be severable and reformable. If any part of this Agreement is
found to be unlawful or unenforceable, the Defendants and Plaintiff want every other part of this
Agreement to remain fully valid and enforceable to the maximum extent permitted by law, and


                                                 6
Case: 2:19-cv-05653-SDM-CMV Doc #: 9-1 Filed: 04/27/20 Page: 7 of 7 PAGEID #: 75

Settlement Agreement and General Release
Richard Norris and Daniel Dillon/Nightingale Ventures, Ltd./Swan Lake Event Center,
LLC
Page 7 of 7

the Defendants and Plaintiff want the Court to have the power to modify provisions to make
them enforceable.

        20.    Execution in Counterparts. The Parties agree that this Agreement may be
executed in one or more counterparts, each of which will be deemed an original. The Parties
further agree that a signature via facsimile, pdf, or other electronic transmission will be deemed
the same as an original.

      21.    Headings. The Headings in this Agreement exist only for the sake of
convenience. The Headings do not constitute part of Plaintiff’s agreement with the Defendants.

        22.    This Document Contains the Parties’ Entire Agreement. The text of this
Agreement contains the entire understanding between the Defendants and Plaintiff with respect
to the covered subject matters. There are no other agreements, contracts, or promises between
them on these subject matters other than those set forth in this Agreement, and this Agreement
supersedes all other earlier agreements, contracts, understandings, and promises made between
them, whether express or implied. Plaintiff and the Defendants, in making their decision to sign
this Agreement, are not relying on any promise that the other party or its employees or agents
have made to them, other than the promises that are actually set forth in writing in the text of this
document.

       DO NOT SIGN BELOW UNLESS YOU HAVE READ AND UNDERSTAND
          THIS ENTIRE DOCUMENT AND AGREE TO BE BOUND BY IT.

       My attorney has read this entire Agreement to me and I understand what he has read to
me and I agree to be bound by these terms. I indicate my assent to this Agreement by signing
below:

Richard Norris:

       Signed:

       Date Signed:

On behalf of Daniel Dillon, Nightingale Ventures, Ltd., and Swan Lake Event Center, LLC:

       Signed:

       Name: Daniel Dillon

       Print Title:

       Date Signed:




                                                 7
